DETAILED ACTION
This action is responsive to application filed on January 22, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated January 22, 2021 is acknowledged by the examiner and the cited references have been
considered in the examination of the claims now pending.

Claim Objections

Claim 8 objected to because of the following informalities:  
Claim 8, line 6 “; and.” should read “; and”
  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Szarvas (US Patent No. US 10909442 B1).

Regarding claim 1, Au teaches a book recommendation method using similarity between books, including:(1) A step in which a book recommendation server generates a story flow emotion graph for each of the plural number of books; (See Szarvas Col. 6, lines 33-50 “FIG . 1 illustrates an example system environment in which recommendations for content items may be generated...The recommendation service may comprise a set of computing devices in various embodiments e.g., including various types of physical and/or virtual servers [i.e. book recommendation server], memory and storage devices, networking devices and the like. A number of text sources 105, such as book collections 111 [i.e. plural number of books]... may represent the set of entities or items for which content-based recommendations are to be generated in the depicted embodiment.” See also Szarvas Fig. 4, Col 14, lines 49-57 “Example graph 490 [i.e. story flow emotion graph] illustrates a trajectory analysis which may be performed [Thus, generating a story flow emotion graph] in one embodiment with respect to three books B1, B2 and B3 [Thus, for each of the plural number of books]. The X-axis 450 represents progression through the books (e.g., with the starting pages of the books close to the origin, and the ends of the books furthest away from the origin), and a probability distribution of some two-character relationship which can be summarized using the label “love” [i.e. emotion] is represented by values along the Y-axis 452.”)

A step in which the book recommendation server calculates the similarity between the story flow emotion graph of a first book and the story flow emotion graph of a second book; and (See Szarvas Fig. 4, Col 14 lines 61-67 “With respect to book B1, trajectory 460A indicates that the probability of a “love” relationship is high towards the beginning of B1, but falls towards the end of B1. In contrast, the trajectories 460B and 460C corresponding to books B2 and B3 show similarities, with the peak probability in both cased occurring towards the ends of the books” [Thus, calculates the similarity between the story flow emotion graph of a first book and the story flow emotion graph of a second book]”)

(3) A step of displaying one or more similar books similar to the first book according to the similarity by the book recommendation server. (See Szarvas Col. 9, lines 35-51 “Using descriptor and/or trajectory comparisons for various pairs of text sources [i.e. one or more] generated using trained models 156, as well as some information about the preferences of an entity for whom recommendations are to be generated...if descriptors with respect to various perspectives have already been produced for B1 [i.e. book], other books or text sources similar to B1 may be identified” See also Szarvas Fig. 1 Showing recommendation service 150, Content-based recommendation generator(s) 158 (e.g., using similarity analysis algorithms) transmitting Recommendations 180 to Recommendation presentation devices 185 [Thus, displaying one or more similar books similar to the first book according to the similarity by the book recommendation server])

Regarding claim 2, Szarvas teaches all limitations of claim 1, wherein the step (1) includes, A step of selecting a target book to generate the story flow emotion graph using a genre information of the book. (See Szarvas Col. 4, lines 30-40 “For a given book B1, a collection of descriptor trajectories {T1} may be identified and stored in some embodiments; similarly, for another book B2, a different collection of descriptor trajectories {T2} may be identified and stored, and for a third book B3, a third set of descriptor trajectories {T3} may be generated and stored. Using such trajectory sets, in at least some embodiments, similarities among the different books' content may be identified, e.g., using various types of similarity analysis algorithms such as clustering algorithms or nearest-neighbor identification algorithms” See also Szarvas Col. 19 lines 65-67, Col 20 lines 1-7 “a library of books may already have been grouped into genres such as “mystery”, “horror”, “science fiction” and the like. In at least one embodiment, a clustering algorithm or an algorithm such as K-nearest neighbors may be used on the descriptors or trajectories produced by the neural network model to determine whether books that were designated as being similar to one another by the earlier classification approach [Thus, using a genre information of the book] are also found to be similar by the neural network model or not.” Thus, selecting a target book to generate the story flow emotion graph using a genre information of the book)



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Szarvas (US Patent No. US 10909442 B1), in view of Au (US Patent Application Publication No. US 20090248399 A1).

Regarding claim 3, Szarvas teaches all limitations of claim 1 as rejected above. 

Szarvas, does not explicitly disclose wherein the step (1) includes, A step of generating a window that analyzes as many words as a prescribed ratio with respect to the total number of words included in each book; and 

However, Au discloses wherein the step (1) includes, A step of generating a window that analyzes as many words as a prescribed ratio with respect to the total number of words included in each book; and (See Au Fig. 51 Showing Text stream in step 102 [i.e. total number of words included in each book], text window character and emotional displacement analyzer in step 5120 [i.e. window that analyzes words]. See also Au [0064] “Some variations of the present invention use original paragraphs as written, as the standard window or unit of text for which characters and emotions are detected, but other variations use a more consistent word or letter length limit [Thus, a prescribed ratio with respect to the total number of words included in each book], or word or letter length triggering a boundary at the nearest complete sentence”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Szarvas to incorporate the teachings of Au to generate a window that analyzes as many words as a prescribed ratio with respect to the total number of words included in each book. 

One would be motivated to do so to improve accuracy of detection of emotions in text (Au 0144).

	Au additionally disclose, a step of generating the story flow emotion graph by sequentially moving the window from the word at a first position included in each book to the story direction of the book, which is a word direction at a second position, and by analyzing the emotions of the words included within the window at a position in the moved book. (See Au Fig. 89 Showing a graphs 8910 and 8920 [i.e. story flow emotion graph], showing the distance along text tokens [i.e. direction of the story] including  words in Previous Text Segment [i.e. word at first position]  and Text Segment [i.e. word at a second position] along a sentence. See also Au [0124] “An example of the use of the method 8850 on a sentence fragment from the Declaration Of Independence by Thomas Jefferson is shown in FIG. 89. The words “We hold these truths to be self-evident, that all men are create equal,” is analyzed by method 8850 in the three dimensions of Motivation/Frustration 8910, Clarity/Confusion 8920 and Indicator-of-Intent/Discomfort 8930. Since each dimension is orthogonal, token-by-token fluctuations [i.e. direction of the story] in sentiment vary across the three dimensions. For instance, the first positive sentiment occurs at the word “hold” for Graph 8910, but not until the word “these” for Graph 8920, and still later at the word “truths” for Graph 8930. This is due to the method of FIG. 1 determining that within the context of the Declaration of Independence, the word “hold” is a motivational, the word “these” is clarifying and the word “truths” is a positive indicator-of-intent. [Thus, analyzing the emotions of the words included within the window at a position in the moved book]”)

	Regarding claim 4, Szarvas further in view of Au, [hereinafter Szarvas-Au], teaches all the  limitations and motivations of the method of claim 3, wherein the step of generating the story flow emotion graph by sequentially moving the window from the word at the first position included in each book to the story direction of the book, which is the word direction at the second position, and by analyzing the emotions included within the window at the position in the moved book includes, A step of assigning an emotion value for each word included in the window by referring to words included in the predefined emotion word table; (See Au [0039] “Thus, given the premise that words invoke emotions (which in some aspects may be positive or negative, depending on the context), and that words can be converted to a number based on one or more digit summation methodologies, a scoring system can be devised to analyze a manuscript based on one or more emotional intelligence factors to determine the quality of the text (e.g., the story) contained in the manuscript” See also Au [0043-0044] “In step 106, the text stream inputted in step 102 is processed through phrase tokenizer (e.g., a parser), such that the text stream may be separated into tokens (e.g., blocks of text)... In step 110, the token stream is processed, such that an n-tuple of tokens are grouped for later processing... In step 114, the token group stream (e.g., the stored n-tuples of tokens) is mapped to what, in one aspect of the present invention, is referred to a “gene-num” using a digit summation process (as shown in FIG. 3, for example). Digit summation process 114 produces a gene-num stream, which can be stored in step 116. See also Au [0052] “The first column of lookup table 500 indicates the various values for gene-num A within the stream of [gene-num A, gene-num B] pairs determined in step 4702 (FIG. 47) and how these values map to an emotional category (e.g., “get it”, “ah yes,” hmmm,” “idealism”) shown in the second column of table 500 [i.e. emotion word table]. The third column of table 500 then indicates the table (e.g., figure number) where the value for gene-num B corresponding to the [gene-num A, gene-num B] pair under consideration may be found. For example, if the gene-num pair under consideration were [gene-num A=10, gene-num B=12], table 500 and FIG. 26 would indicate that [gene-num A=idea of respect, gene-num B=cautiousness] with a level=1, positive=1 and negative=1, would be the literary DNA annotation to the input text stream corresponding to the gene-num pair [10, 12]” Thus, assigning an emotion value for each word included in the window by referring to words included in the predefined emotion word table)

A step of deriving a unit emotion sum value obtained by summing emotion values for each word in the window; and (See Au [0053] “Level, Pos (positivity) and Neg (negativity) are summary attributes of each gene-num concept pair, such as idea of respect. These summary aspects are used to summarize overall emotional characteristics of units of text [i.e. unit emotion sum value], so that a sentence, paragraph or page, for example, may by characterized by its overall positivity or overall negativity, by summing the positivities or negativities of its constituent tuples of text phrases. [Thus, summing emotion values for each word in the window]”)

A step of generating data for the story flow emotion graph based on the unit emotion sum value. (See Au [0053] “The Level is used to characterize overall emotional levels of text, where Level 1 indicates emotion about details, Level 2 indicates reactionary emotions about present events, and Level 3 indicates motivational emotions pertaining to past or future events. In some variations of the present invention, Levels are used to determine which levels of emotion are addressed by a section of text, and whether or not any levels are missing. For instance, a section of text missing level 2 may signify a hollowness of meaning, whereas missing level 1 may signify ungroundedness, and missing level 3 may signify a lack of orientation. [Thus, generating data for the story flow emotion graph based on the unit emotion sum value]”)

Regarding claim 5, Szarvas-Au teaches all the  limitations and motivations of the method of claim 3, wherein the step of generating the story flow emotion graph by sequentially moving the window from the word at the first position included in each book to the story direction of the book, which is the word direction at the second position, and by analyzing the emotions included within the window at the position in the moved book, Moves the window by an average number of words of the number of words included in each page of the book to be analyzed. (See Au [0080] “text windows typically being groups of sentences or paragraphs or pages of text.” See also Au [0084] “Aspects of the present invention can be applied using similar mapping methods at the broader level of text windows, such as those consisting of sentence grouping or paragraph... Just as method 4800 as described above can measure the allure of sequences of phrases by using almost identical calculations on a broader sample size, method 5700 can measure the allure of sequences of paragraphs or pages... At an even broader level, such as text portions making up pages consisting of 10 to 100 sentences [Thus , moves the window by average number of words of the number of words included in each page of the book to be analyzed.])

Regarding claim 6, Szarvas-Au teaches all the  limitations and motivations of the method of claim 4, wherein the step (2) calculates based on one or more of the follows: A first similarity judgment base (See Au [0096] “The method 6600 shown in FIG. 66 includes satisfaction and page quality averages determined in step 6650, which can provide equally significant criteria, together with theme-emotion counts [Thus, based on the unit emotion sum value]” See also Au Fig. 72 Showing Story Similarity between books, % Mashup column [i.e. indicating the difference between the unit emotion sum value of the first book according to the story direction and the unit emotion sum value of the second book according to the story direction])

A second similarity judgment base value representing an amount of change of the first similarity judgment base value. (See Au [0097] FIG. 72 shows a mashup between the “Declaration Of Independence”...many of the themes concerning segregation from “I have a dream” are missing from the “Declaration.” Thus, the “Declaration,” for which page quality is higher, has only 29% similarity to the mashup, and the “I have a dream” speech, which as a lower page quality, has only 6% similarity to the mashup. Some aspects of the present invention consider the border of seamless mashup to be a two-to-one drop ratio in similarity percentage. Thus, the “Declaration” at 29% would need the “I have a dream” to be at least 14.5% to be seamless, but “I have a dream” falls short by 8.5% [i.e. value representing an amount of change]. However, “The Sound and the Fury” has 4% similarity to the mashup, and this is more than half that of “I have a dream” at 6%.”)

Regarding claim 7, Szarvas-Au teaches all the  limitations and motivations of the method of claim 1, wherein the first book is, A book that has been given a rating score higher than a predetermined reference value by a user; A book included in a shopping cart of an online shopping mall; or, A book in which related book information has been viewed in an online space by the user. (See Au [0069] “An example of a character arc display is shown in FIG. 52, which shows a table of sentences from the end of “Peter Rabbit” by Beatrix Potter. The table of FIG. 52 comes from an actual web page display generated in accordance with aspects of the present invention for the text of the “Peter Rabbit” story. [Thus, a book in which related book information has been viewed in an online space by the user])

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Szarvas (US Patent No. US 10909442 B1), in view of Paepke (US Patent No. US 6249785 B1).

Regarding claim 8, Szarvas teaches all limitations of claim 1 as rejected above. 

Szarvas, does not explicitly disclose wherein the step (3) includes, A step of excluding books read by the user among one or more of the similar books; A step of displaying similar books in order of book ratings among one or more of the similar books; and A step of displaying books in consideration of user information among one or more of the similar books.

However, Paepke discloses wherein the step (3) includes, A step of excluding books read by the user among one or more of the similar books; A step of displaying similar books in order of book ratings among one or more of the similar books; and A step of displaying books in consideration of user information among one or more of the similar books. (See Paepke Col. 9, lines 52-55 “The values [i.e.  in the resulting table are then sorted, preferably in descending order, step 137, and the top n books are presented [Thus, displaying similar books in order of book ratings among one or more of the similar books] to the user, excluding the ones already read by the user. [Thus, in consideration of user information among one or more of the similar books]”)



One would be motivated to do so to recommend books to the user (Paepke Col. 9, lines 55-57).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/OSCAR WEHOVZ/Examiner, Art Unit 2161   




















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161